UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 1-32362 OTELCO INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 52-2126395 (State or Other Jurisdiction of Incorporation or (I.R.S. Employer Identification No.) Organization) 505 Third Avenue East, Oneonta, Alabama (Address of Principal Executive Offices) (Zip Code) (205) 625-3574 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at November 7, 2012 Class A Common Stock ($0.01 par value per share) Class B Common Stock ($0.01 par value per share) 0 OTELCO INC. FORM 10-Q For the three month period ended September 30, 2012 TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION 2 Item 1. Financial Statements 2 Consolidated Balance Sheets as of December 31, 2011 and September 30, 2012 2 Consolidated Statements of Operations for the Three Months and Nine Months Ended September 30, 2011 and 2012 3 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2012 4 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 28 Item 4. Controls and Procedures 28 PART II OTHER INFORMATION 30 Item 6. Exhibits 30 i Unless the context otherwise requires, the words “we,” “us,” “our,” “the Company” and “Otelco” refer to Otelco Inc., a Delaware corporation, and its consolidated subsidiaries as of September 30, 2012. FORWARD-LOOKING STATEMENTS This report contains forward-looking statements that are subject to risks and uncertainties. Forward-looking statements give our current expectations relating to our financial condition, results of operations, plans, objectives, future performance, prospects and business. These statements may include words such as “anticipate,” “estimate,” “expect,” “project,” “plan,” “forecast,” “intend,” “believe” and other words and terms of similar meaning in connection with any discussion of the timing or nature of future operating or financial performance or other events. These forward-looking statements are based on assumptions that we have made in light of our experience in the industry in which we operate, as well as our perceptions of historical trends, current conditions, expected future developments and other factors we believe are appropriate under the circumstances. Although we believe that these forward-looking statements are based on reasonable assumptions, you should be aware that many factors could affect our actual financial condition or results of operations and cause actual results to differ materially from those in the forward-looking statements. 1 PART IFINANCIAL INFORMATION Item 1. Financial Statements OTELCO INC. CONSOLIDATED BALANCE SHEETS (unaudited) December 31, 2011 September 30, 2012 Assets Current assets Cash and cash equivalents $ $ Accounts receivable: Due from subscribers, net of allowance for doubtful accounts of $260,568 and $246,683, respectively Unbilled receivables Other Materials and supplies Prepaid expenses Deferred income taxes Total current assets Property and equipment, net Goodwill Intangible assets, net Investments Deferred financing costs Deferred income taxes Other assets Total assets $ $ Liabilities and Stockholders’ Deficit Current liabilities Accounts payable $ $ Accrued expenses Advance billings and payments Deferred income taxes Customer deposits Total current liabilities Deferred income taxes Interest rate swaps — Advance billings and payments Other liabilities Long-term notes payable Total liabilities Stockholders’ deficit Class ACommon Stock, $.01 par value-authorized 20,000,000 shares; issued and outstanding 13,221,404 shares Retained deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 OTELCO INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenues $ Operating expenses Cost of services Selling, general and administrative expenses 3,310,285 9,485,763 10,140,303 Depreciation and amortization Long-lived assets impairment - PP&E — — — Long-lived assets impairment - intangibles — — — 5,748,000 Goodwill impairment — ) — Total operating expenses Income (loss) from operations ) Other income (expense) Interest expense ) Change in fair value of derivatives — Other income Total other expenses ) Income (loss) before income tax ) Income tax benefit (expense) ) ) Net income (loss) available to common stockholders $ ) Common shares outstanding Net income (loss) per common share $ ) Dividends declared per common share $ $ — $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 OTELCO INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income to cash flows from operating activities: Depreciation Amortization Long lived assets impairment - PP&E — Long lived assets impairment - intangibles — Goodwill impairment — Amortization of debt premium ) ) Amortization of loan costs Change in fair value of derivatives ) ) Provision for deferred income taxes — ) Provision for uncollectible revenue Changes in operating assets and liabilities; net of operating assets and liabilities acquired: Accounts receivable ) ) Material and supplies ) ) Prepaid expenses and other assets ) Accounts payable and accrued liabilities ) Advance billings and payments ) Other liabilities Net cash from operating activities Cash flows used in investing activities: Acquisition and construction of property and equipment ) ) Net cash used in investing activities ) ) Cash flows used in financing activities: Cash dividends paid ) ) Principal repayment of long-term debt ) — Loan origination costs — ) Net cash used in financing activities ) ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flow information: Interest paid $ $ Income taxes paid $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2012 (unaudited) 1. Organization and Basis of Financial Reporting Basis of Presentation and Principles of Consolidation The consolidated financial statements include the accounts of Otelco Inc. (the “Company”) and its subsidiaries, all of which are either directly or indirectly wholly owned. These include: Otelco Telecommunications LLC (“OTC”); Otelco Telephone LLC (“OTP”); Hopper Telecommunications LLC (“HTC”); Brindlee Mountain Telephone LLC (“BMTC”); Blountsville Telephone LLC (“BTC”); Otelco Mid-Missouri LLC (“MMT”) and its wholly owned subsidiary I-Land Internet Services LLC; Mid-Maine Telecom LLC (“MMTI”); Mid-Maine TelPlus LLC (“MMTP”); Granby Telephone LLC (“GTT”); War Telephone LLC (“WT”); Pine Tree Telephone LLC (“PTT”); Saco River Telephone LLC (“SRT”); Shoreham Telephone LLC (“ST”); CRC Communications LLC (“PTN”); and Communications Design Acquisition LLC (“CDAC”). The accompanying unaudited consolidated financial statements include the accounts of the Company and all of the aforesaid subsidiaries after elimination of all material intercompany balances and transactions. The unaudited operating results for the three months and nine months ended September 30, 2012 are not necessarily indicative of the results that may be expected for the year ending December 31, 2012 or any other period. The consolidated financial statements and notes included in this Form 10-Q should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s annual report on Form 10-K for the year ended December 31, 2011. The interim consolidated financial information herein is unaudited. The information reflects all adjustments which are, in the opinion of management, necessary for a fair presentation of the financial position and results of operations for the periods included in the report. Recent Accounting Pronouncements During 2012, the Financial Accounting Standards Board (the “FASB”) issued Accounting Standards Update (“ASU”) 2012-01 through 2012-07. Except for ASU 2012-02, which is discussed below, these ASUs provide technical corrections to existing guidance and to specialized industries or entities and therefore, have minimal, if any, impact on the Company. In July 2012, the FASB issued ASU 2012-02, Testing Indefinite-Lived Intangible Assets for Impairment, an amendment to Accounting Standards Codification (“ASC”) 350, Intangibles – Goodwill and Other (“ASC 350”). This ASU provides an option for companies to use a qualitative approach to test indefinite-lived intangible assets for impairment if certain conditions are met. The amendments are effective for annual and interim indefinite-lived intangible asset impairment tests performed for fiscal years beginning after September 15, 2012. The implementation of this ASU is not expected to have a material impact on the Company’s consolidated financial position or results of operations. 2. Impairments ASC 350 requires that goodwill be tested for impairment annually, unless potential interim indicators exist that could result in impairment. During the third quarter of 2012, the market price of the Company’s Income Deposit Securities (“IDSs”) dropped materially following the release of the Company’s financial and operational results for the second quarter of 2012. The Company’s management performed a qualitative assessment of the Company’s reporting units (Alabama, Missouri, and New England) as of September 30, 2012 and determined that no adjustment to the carrying value of goodwill was necessary. As is discussed below, the carrying value of goodwill was reduced to fair value during the second quarter of 2012. Impairment charges for the three months ended September 30, 2012 are related to third quarter adjustments to the acquisition of Shoreham Telephone Company, Inc. (“STC”). See note 3, Acquisitions, below. During the second quarter of 2012, an interim goodwill impairment test was performed in response to indicators revealed in the annual forecasting process. The forecast included the non-renewal of the Time Warner Cable (“TW”) contract beyond its December 31, 2012 expiration date (based on an indication received from TW) and the impact of the recent Federal Communications Commission reform. Forecasted operating profits were reduced below the levels projected during the fourth quarter of 2011 and first quarter of 2012. The FCC’s Intercarrier Compensation order, issued in November 2011, has and will significantly change the way telecommunication carriers receive compensation for exchanging traffic. Over the next three years, all intrastate rates that exceed the interstate rate will be reduced to the interstate rate. Beginning in 2014, the interstate rate will be reduced over three years to “bill and keep” in which carriers bill their customers for services and keep those charges but neither pay for or receive compensation from traffic sent to or received from other carriers. In addition, subsidies to carriers serving high cost areas will be phased out over an extended period. 5 During the second quarter 2012, the Company performed an impairment test on each reporting unit using the two step approach prescribed in ASC 350.Step one compares the fair value of each reporting unit to its carrying value. Fair value was calculated using a blended analysis of the income approach and the market approach of valuation. The Company believes the blended approach is the best method for determining fair value because this approach compensates for inherent risk associated with either model on a stand-alone basis. The process of evaluating the potential impairment of goodwill is subjective because it requires the use of estimates and assumptions. The impact of the non-renewal of the TW contract impacts the New England reporting unit. The impact of the FCC’s Intercarrier Compensation order impacts all three reporting units with the largest impact being in New England in 2012 and all reporting units in 2013. In addition, the FCC’s Intercarrier Compensation order is likely to have an impact on the market valuation of all wireline telecommunications businesses, including the Company, as future revenue streams are reduced. The income approach method utilized was the discounted cash flow method. This method requires the use of estimates and judgments about the future cash flows of the reporting units. Although cash flow forecasts are based on assumptions that are consistent with plans and estimates used to manage the underlying reporting units, there is significant judgment in determining the cash flows attributable to these reporting units, including markets and market share, sales volumes, tax rates, capital spending, discount rate and working capital changes. The market approach method employed in the analysis was the public company method. This method is based on a comparison of the Company to comparable publicly traded firms in similar lines of business. The estimates and judgments used to determine comparable companies include such factors as size, growth, profitability, risk and return on investment. The Company determined that the fair value of the three reporting units was below its carrying value, which necessitated a step two review to determine whether or not to record a charge to goodwill impairment. The step two review involved determining the fair value of the identifiable net assets of each reporting unit, excluding goodwill, and comparing this to the fair value from step one. The Company performed its interim goodwill impairment testing as of April 30, 2012 and recorded impairment charges of $62,404,000, $12,071,000 and $69,523,000 to reduce the carrying value of goodwill to its implied fair value for its three reporting units: Alabama, Missouri and New England, respectively. During the quarter ended September 30, 2012, the New England impairment charges were reduced by $344,256 due to an adjustment related to the STC acquisition. See note 3, Acquisitions, below. The changes in the carrying amounts of goodwill for the nine months ended September 30, 2012 are as follows: Alabama Reporting Unit Missouri Reporting Unit New England Reporting Unit Total Balance as of December 31, 2011 Goodwill $ Accumulated impairment losses — Adjustment related to STC acquisition(1) — — ) ) Impairment losses for the nine months ended September 30, 2012 ) Balance as of September 30, 2012 Goodwill Accumulated impairment losses ) Goodwill adjusted cost basis $ $ $ — $ (1) Third quarter 2012 adjustment to the finalized purchase price allocation of the STC acquisition. See note 3, Acquisitions, below. During the impairment review performed during the second quarter of 2012, the Company determined that the fair value of the New England reporting unit’s intangible assets was below its carrying value. Fair value of intangible assets was calculated using the income approach of valuation. The Company recorded an impairment charge of $5,748,000 to reduce the carrying value of intangible assets to its implied fair value for its New England reporting unit. 6 The changes in the carrying amount of intangible assets for the nine months ended September 30, 2012, are as follows: Alabama Reporting Unit Missouri Reporting Unit New England Reporting Unit Total Balance as of December 31, 2011 Intangible assets $ Accumulated impairment losses — Amortization ) Impairment losses for the nine months ended September 30, 2012 — — ) ) Balance as of September 30, 2012 Intangible assets Accumulated impairment losses — — ) ) Intangible asset adjusted cost basis $ Intangible assets consist primarily of the value of customer related intangibles, non-competition agreements and long-term customer contracts. The Company’s intangible assets have a range of 1 to 15 years of useful lives and utilize both the sum-of-the-years’ digits and straight-line methods of amortization, as appropriate. Expected amortization expense for the years ending December 31, 2012 (Remaining) $ Thereafter Total $ Prior to completing the ASC 350 testing performed during the second quarter of 2012, the Company determined the fair value of property and equipment in the New England reporting unit was below its carrying value in accordance with ASC 360, Property, Plant and Equipment. Fair value of property and equipment was calculated primarily by using the indirect cost approach. This method requires estimates and judgments about asset replacement cost, including physical deterioration, functional obsolescence and economic obsolescence. The Company recorded an impairment charge of $2,874,000 to reduce the carrying value of property and equipment to its implied fair value for its New England reporting unit. 3. Acquisitions On October 14, 2011, ST acquired 100% of the issued and outstanding common stock of STC and, immediately thereafter, merged STC with and into ST. ST provides telecommunications solutions, including voice, data and internet services, to residential and business customers in western Vermont. The stock purchase agreement related to the acquisition of STC provided for cash consideration of $5,248,134, including the extinguishment of notes payable of $410,904 and accrued interest of $3,081, which were paid at closing. During the quarter ended September 30, 2012, the Company finalized the calculation of deferred income tax liabilities acquired. The Company determined the deferred income tax liability to be $1,889,202, rather than $2,233,458 as previously reported. The excess of the purchase price over the fair value of identifiable assets and liabilities is reflected as goodwill of $420,505. As part of the goodwill impairment testing conducted during second quarter 2012, all goodwill in our New England reporting unit was determined to be impaired, including the goodwill associated with the STC acquisition. 7 The allocation of the net purchase price for the STC acquisition was as follows: October 14, 2011 Cash $ Other current assets Property and equipment Intangible assets Goodwill Current liabilities ) Deferred income tax liabilities ) Purchase price $ The acquisition was recorded at fair value in accordance with ASC 805, Business Combinations, resulting in a plant acquisition adjustment in 2011. Property and equipment have depreciable lives consistent with those shown in note 7, Property and Equipment, below. The intangible assets at time of acquisition included regulated customer based assets at fair value of $1,672,200 which had remaining lives of 10 years; trade name fair valued at $16,200 which had a remaining life of 5 years; and a non-competition agreement fair valued at $41,200 which had a remaining life of 2 years. The acquisition was accounted for using the acquisition method of accounting and, accordingly, the accompanying consolidated financial statements include the financial position and results of operations from the date of acquisition. The following unaudited pro forma information presents the combined results of operations of the Company as though the acquisition of STC had occurred at the beginning of 2011. The results include certain adjustments, including increased amortization expense related to intangible assets. The pro forma financial information does not necessarily reflect the results of operations had the acquisition been completed at the beginning of 2011 or those which may be obtained in the future. Three Months Ended September 30, Nine Months Ended September 30, Revenues $ $ Income from operations $ $ Net income $ $ Net income per common share $ $ 4. Derivative Activities The Company utilized two interest rate swaps which matured on February 8, 2012. The first swap had a notional amount of $90 million with the Company paying a fixed rate of 1.85% and the counterparty paying a variable rate based upon the three month LIBOR interest rate. It was effective from February 9, 2009 through February 8, 2012. The second swap had a notional amount of $60 million with the Company paying a fixed rate of 2.0475% and the counterparty paying a variable rate based upon the three month LIBOR interest rate. It was effective from February 9, 2010 through February 8, 2012. From an accounting perspective, the documentation for both swaps did not meet the technical requirements of ASC 815, Derivatives and Hedging, to allow the swaps to be considered highly effective hedging instruments and therefore the swaps did not qualify for hedge accounting. The change in fair value of the swaps was charged or credited to income as a change in fair value of derivatives. Over the life of the swaps, the cumulative change in fair value was zero. 5. Insurance The Company adopted a high-deductible insurance program for health care benefits beginning in 2012. In addition, the Company changed from a premium based plan to self-insuring claims up to $125,000 per participant per calendar year. With this change, an accrual for the estimated amount of self-insured healthcare claims incurred but not reported (“IBNR”) is required. The estimated accrual is based on information provided by the Company’s insurance broker, a third party actuary, and insurer, combined with management’s judgments regarding a number of assumptions and factors, including frequency and severity of claims, claims development history, case jurisdiction, related legislation and claims settlement practice. Significant judgment is required to estimate IBNR claims as parties have yet to assert such claims. 6.Income (Loss) per Common Share Income (loss) per common share is computed by dividing net income (loss) by the number of shares outstanding for the period. The Company does not have any outstanding stock arrangements that might be potentially dilutive. 8 A reconciliation of the Company’s income (loss) per common share calculation is as follows: Three Months Ended September 30, Nine Months Ended September 30, Common shares outstanding Net income (loss) available to common stockholders $ ) Net income (loss) per common share $ ) 7. Property and Equipment Other than those assets that have been written down to their fair values due to impairment, property and equipment purchased is reported at cost less accumulated depreciation. Depreciation of regulated property and equipment is computed principally using the straight-line method over useful lives determined by the Alabama Public Service Commission (the “APSC”), the Maine Public Utilities Commission (the “MPUC”), the Massachusetts Department of Telecommunications and Cable (the “MDTC”), the Missouri Public Service Commission (the “MPSC”), the New Hampshire Public Utilities Commission (the “NHPUC”), the Vermont Public Service Board (the “VPSB”) and the West Virginia Public Service Commission (the “WVPSC”). Depreciation of unregulated property and equipment primarily employs the straight-line method over industry standard useful lives. Property and equipment are composed of the following: Estimated Life December 31, 2011 September 30, 2012 Land $ $ Building and improvements 20-40 Telephone equipment 6-20 Cable television equipment 7 Furniture and equipment 8-14 Vehicles 7-9 Computer software equipment 5-7 Internet equipment 5 Total property, plant and equipment Accumulated depreciation ) ) Net property, plant and equipment $ $ 8. Fair Value Measurement The Company adopted ASC 820, Fair Value Measurement (“ASC 820”), which defines fair value, establishes a framework for measuring fair value and requires additional disclosures about fair value measurements. The framework that is set forth in this standard is applicable to the fair value measurements where it is permitted or required under other accounting pronouncements. ASC 820 defines fair value as the exit price, which is the price that would be received to sell an asset or paid to transfer a liability in a transaction between market participants at the measurement date. ASC 820 establishes a three-tier fair value hierarchy that prioritizes inputs to valuation techniques used for fair value measurement. ● Level 1 consists of observable market data in an active market for identical assets or liabilities. ● Level 2 consists of observable market data, other than that included in Level 1, that is either directly or indirectly observable. ● Level 3 consists of unobservable market data. The input may reflect the assumptions of the Company, not a market participant, if there is little available market data and the Company’s own assumptions are considered by management to be the best available information. 9 In accordance with ASC 820, the following tables represent the Company’s fair value hierarchy for its financial assets and liabilities: December 31, 2011 Fair Value Level 1 Level 2 Level 3 Liabilities Interest rate swaps $ $
